Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 24, 1993, which ruled that claimant was ineligible to receive unemployment insurance benefits because she did not comply with registration requirements.
Claimant was denied emergency unemployment insurance benefits because she failed to report to her local unemployment insurance office to file a claim. We find that there is substantial evidence in the record to support the Board’s determination that claimant failed to file a timely claim and that there was no good cause for such noncompliance. We therefore affirm.
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.